C. Allen, J.
At the time when the bond in suit was given, the Eastern Railroad Company had business connections with . certain railroad and steamboat companies, whose tickets it sold in Boston. To make other similar business connections in the future would be natural and probable. The condition of the *383bond was, that Loring should “ faithfully perform all the duties of the said office or place which are or may be imposed upon him under this or any future appointment.” This appears to recognize that additional duties to those then existing might be put upon him. Looking at the kind of position which he held, it is fairly to be inferred that extensions of the business were contemplated. We agree that any substantial change in his office, without the surety’s consent, would discharge him from liability. But in this case there was no such change. The name of Boring’s office or position and the nature of his duties remained the same; the only change was, that his duties and compensation were increased in amount. Such increase was fairly within what the bond allowed. Rollstone National Bank v. Carleton, 136 Mass. 226.
The counsel for the surety place their chief reliance on Grocers' Bank v. Kingman, 16 Gray, 473, where an increase of the capital stock of a bank was held to discharge sureties upon a cashier’s bond from further liability. There is no close analogy between the duties and responsibilities of the cashier of a bank, and those of a ticket seller of a railroad company. The former are more directly affected by an increase of the capital stock of the corporation than the latter. Moreover, in that case the sureties were bound for losses that might arise from the cashier’s mistakes, as well as from his fraud, inattention, or negligence in the performance of his duties. That decision is not an authority for the present case.

Judgment affirmed.